Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/24/2020 and 8/3/2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, lines 2 and 3, “the data packets” should read –the first and second data packets-.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (U.S. Publication No. 2007/0081473 A1), hereafter referred to as Jiang’473.
Referring to claim 1, Jiang’473, as claimed, a method for operating a data bus subscriber (ECU, see Fig. 1) of a local bus (bus 20, see Fig. 1), in particular of a ring bus, the method comprising: receiving a first data packet via the local bus, the first data packet being an address of the data bus subscriber (The ECU ID is assigned statically and will not be changed...The system configuration manager 18 will use the ECU ID to send the configuration data from the particular table 30 to the corresponding ECU configuration manager 16, see para. [0017]) to which it is directed and at least one instruction list (the configuration data for each ECU, see para. [0014]) with a set of instructions for processing process data (after each ECU configuration manager 16 receives the configuration data from the system configuration manager 18, it updates the configuration data stored in the ECU 12 14, where the updated configuration data will be used for the subsequent operation of the ECU, see para. [0013]); receiving a second data packet via the local bus, the second data packet having process data (subsequent operation, see para. [0013]); and executing instructions of the at least one instruction list for processing the received process data (the updated configuration data will be used for the subsequent operation of the ECU, see para. [0013]).
As to claim 2, Jiang’473 also discloses the first and second data packets are payload data of a cycle frame or of two cycle frames (configuration data for each ECU on the bus, see paras. [0014]-[0016]).
the data frame on a CAN bus comprises a plurality of bits, see paras. [0012] and [0015]).
As to claim 8, Jiang’473 also discloses the address is a unique address used for the directed communication with the data bus subscriber (The ECU ID is assigned statically and will not be changed...The system configuration manager 18 will use the ECU ID to send the configuration data from the particular table 30 to the corresponding ECU configuration manager 16, see para. [0017]).
Note claims 9, 11, and 13 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
As to claim 10, Jiang’473 also discloses a transmitter to send the received second data packet ((subsequent operation, see para. [0013] to another data bus subscriber via the local bus (plurality of ECUs 1-n, see Fig. 1 and para. [0012]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang’473 in view of Hu et al. (U.S. Publication No. 2007/0230484 A1), hereafter referred to as Hu’484.
As to claim 4, Jiang’473 does not explicitly disclose receiving the symbols of the first and second data packet symbol by symbol.
Hu’484 discloses receiving the symbols of the first and second data packet symbol by symbol (symbol decoder 128 decodes messages of a CAN bus, see para. [0026]-[0029], [0033], and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise receiving the symbols of the first and second data packet symbol by symbol, as taught by Hu’484, in order to reduce power consumption without increasing wake-up time (see paras. [0009] and [0012]). 
As to claim 5, Jiang’473 discloses with a fixed number of instructions of the instruction list (the configuration data from the particular table 30 corresponding to the ECU, see paras. [0014] and [0017])
Hu’484 discloses the executing of instructions comprises symbol by symbol processing of the received process data (symbol decoder 128 decodes messages of a CAN bus, see para. [0026]-[0029], [0033], and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise symbol by symbol processing of the received process data, as taught by Hu’484, in order to reduce power consumption without increasing wake-up time (see paras. [0009] and [0012]). 
symbol decoder 128 decodes messages of a CAN bus, see para. [0026]-[0029], [0033], and Fig. 2).
As to claim 7, Hu’484 discloses the bit-granular processing comprises: performing a bit operation on at least one bit of the received symbol to obtain at least one processed process datum (first symbol of a received message is detected and validated, see para. [0033] and Fig. 3).
As to claim 12, Jiang’473 discloses the first and second data packets comprise a plurality of symbols, each symbol having a plurality of bits (the data frame on a CAN bus comprises a plurality of bits, see paras. [0012] and [0015]).
Hu’484 discloses the data packets are sent symbol by symbol (symbol decoder 128 decodes messages of a CAN bus, see para. [0026]-[0029], [0033], and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise the data packets are sent symbol by symbol, as taught by Hu’484, in order to reduce power consumption without increasing wake-up time (see paras. [0009] and [0012]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ge et al. (U.S. Publication No. 2014/0247908 A1) discloses bi-directional ring-bus architecture for cordic-based matrix inversion.
Ramfelt et al. (U.S. Patent No. 6,510,141 B1) discloses link auto-configuration protocol specification topology.

Meyer-Grafe (U.S. Publication No. 2005/0083954 A1) discloses a method and apparatus for the transmission of data via a bus network using the broadcast principle.
Greenblat (U.S. Publication No. 2003/0167348 A1) discloses a rings architecture for communications and data handling systems and for automatically configuring the ring topology.
Dabecki et al. (U.S. Patent No. 6,496,516 B1) discloses ring interface and ring network bus flow control system.
Yamaoka (U.S. Publication No. 2009/0265498 A1) discloses systems for transferring data using a ring bus architecture in a system that implements multi-phase clocking. 


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181